DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 12 and 13 have been withdrawn due to a restriction requirement. A complete action on the merits of pending claims 1-11 appears herein.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a system for performing colt atmospheric plasma treatment, classified in A61B2018/00732.
II. Claims 12 and 13, drawn to a method for applying cold atmospheric plasma treatment, classified in A61B2017/00761.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, such as an apparatus without a low frequency conversion unit, or a high frequency conversion unit. Additionally, the apparatus as claimed can be used to practice another and materially different process, such as a process that targets cell lines other than cancer cell lines. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Timothy Dewitt on 03/18/2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Regarding claim 1, the claim limitation “graphical user interface” in the ninth line of the claim should read --a graphical user interface--
Regarding claim 11, the claim limitation “wherein cold atmospheric plasma settings comprises” should read --wherein the cold atmospheric plasma settings comprise--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "said RF energy module," “said LF conversion module,” and “said gas control module” in the sixth and seventh lines of the claim.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, the claim limitations "said RF energy module," “said LF conversion module,” and “said gas control module” are interpreted as “said RF energy source," “said low frequency conversion unit,” and “said gas control device.” Claims 2-11 are rejected due to their respective dependencies on claim 1.
Claim 1 recites the limitation “the electrosurgical generator” in the sixteenth line of the claim.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, the claim limitation “the electrosurgical generator” is interpreted as “the RF energy source.” Claims 2-11 are rejected due to their respective dependencies on claim 1.
Claim 8 recites the limitation “said integrated cold atmospheric plasma generator” in the last line of the claim.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, the claim limitation “said integrated cold atmospheric plasma generator” is interpreted as “an integrated cold atmospheric plasma generator.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Canady et al. (hereinafter “Canady”) (US 2015/0342663 A1) in view of Slizynski et al. (hereinafter “Slizynski”) (US 2010/0298825 A1) in view of Linhart et al. (hereinafter “Linhart”) (US 2018/0103991 A1) in view of Davalos et al. (hereinafter “Davalos”) (US 2015/0289923 A1) in view of Keidar (US 2020/0069355 A1).
Regarding claim 1, Canady teaches
A system for performing cold atmospheric plasma treatment on target tissue (Fig. 1) comprising: 
an energy source; (Fig. 1, Char. 110: electrosurgical unit)
a low frequency conversion unit; (Fig. 1, Char. 200: conversion unit)
a gas supply; (Fig. 1, Char. 120: gas supply)
a display; (Fig. 7, and Page 3, Par. [0047]: the conversion box comprises a display showing at least a flow rate, a timer, and a tank percentage)
Canady, as applied to claim 1 above, does not explicitly teach the energy source is an RF energy source; the gas supply comprises a gas control device; a processor configured to control said RF energy module, said LF conversion module and said gas control module; a graphical user interface displayed on said display for controlling cold atmospheric plasma procedures; a data storage unit; and a database stored in said data storage unit, said database comprising cell lines identifying data and cold atmospheric plasma settings associated with the cell line identifying data; wherein, the graphical user interface has input means for a surgeon to enter cell line identifier data and in response to the entry of cell line identifier data the electrosurgical generator automatically accesses the database in said data storage or memory and adopts cold atmospheric plasma settings associated with the entered cell line identifier data in said database and displays the adopted cold atmospheric plasma settings on the display.
(Fig. 4) comprising a gas control device; (Fig. 4, Char. 432: gas pressure regulator) a processor configured to control multiple modules of the electrosurgical system, including at least an electrosurgical generator, and the gas control device; (Fig. 5, Char. 504: complex programmable logic device; Page 4, Par. [0053]: Circuitry (500) is located within high voltage control module (420), and is monitored and controlled by CPLD (504); Page 6, Par. [0056]: CPLD (504) controls gas pressure regulator (432)) a graphical user interface (Fig. 4, Char. 408: touch sensitive screen) displayed on a display for controlling an electrosurgical device; (Fig. 4, Char. 400: user interface module; and Page 4, Par. [0051]) wherein, the graphical user interface has input means for a surgeon to enter data (Page 4, Par. [0051]: Settings including the voltage delivered to the patient, and operating modes are selected by the operator through a user interface module (400); The desired voltage and the selected operating mode would be considered entered data) and in response to the entry of the data the electrosurgical generator automatically adopts settings associated with the entered data and displays the adopted settings on the display. (Page 4, Par. [0051])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Canady to incorporate the teachings of Slizynski, and configure the gas supply to include a gas control device; include a processor configured to control the various modules of the cold atmospheric plasma generating system, including at least the electrosurgical unit, the LF conversion 
The combination of Canady/Slizynski, as applied to claim 1, does not explicitly teach a data storage unit; and a database stored in said data storage unit, said database comprising cell lines identifying data and cold atmospheric plasma settings associated with the cell line identifying data; wherein the data entered into the graphical user interface is cell line identifier data, and wherein the electrosurgical generator automatically accesses the database in said data storage or memory and adopts cold atmospheric plasma settings associated with the entered cell line identifier data in said database; or that the energy source is an RF energy source;
Linhart, in a similar field of endeavor, teaches a system for generating a plasma to treat a target tissue, (Fig. 1A) wherein the system comprises an RF energy source; (Fig. 1A, Char. 103: energy source; Energy source (103) is connected with energy delivery element (107); Page 3, Par. [0061]: the energy delivery element provides Rf energy to generate plasma.)

The combination of Canady/Slizynski/Linhart, as applied to claim 1, does not explicitly teach a data storage unit; and a database stored in said data storage unit, said database comprising cell lines identifying data and cold atmospheric plasma settings associated with the cell line identifying data; wherein the data entered into the graphical user interface is cell line identifier data, and wherein the electrosurgical generator automatically accesses the database in said data storage or memory and adopts cold atmospheric plasma settings associated with the entered cell line identifier data in said database;
Davalos, in a similar field of endeavor, teaches an electrosurgical system for treating a target tissue (Fig. 1) comprising a data storage unit; (Fig. 2, Char. 44: computer memory) and a database stored in said data storage unit, said database comprising cell characteristic data (Page 9, Par. [0092]: Cell size and other cell characteristics may be collected and stored in computer memory (44); and treatment settings associated with the cell characteristic data; (Pages 4-5, Par. [0057]: treatment parameters can be saved to an external memory device, and then downloaded onto the computer (40); the parameters would be transferred to from the external memory device to the computer’s memory (44))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified  the combination of Canady/Slizynski/Linhart, as applied to claim 1 above, to incorporate the teachings of Davalos, and configure the cold atmospheric plasma treatment system to include a data storage unit, and a database stored in said data storage unit, said database comprising cell characteristic data and treatment settings associated with the cell characteristic data. Doing so would allow the cold atmospheric plasma treatment procedures to be customized according to the target tissue, increasing the accuracy and efficiency of the plasma parameters output to treat the target tissue.
The combination of Canady/Slizynski/Linhart/Davalos, as applied to claim 1 above, does not explicitly teach the cell characteristic data comprises cell line identifier data, and wherein the treatment settings associated with the cell characteristic data are cold atmospheric plasma settings associated with the entered cell line identifier data.
Keidar, in a similar field of endeavor, teaches a system for using colt atmospheric plasma to treat an area having cells, (Page 8, Claim 1) and that to reach equivalent levels of targeted cell viability, different cancer cell lines each require a unique combination of gas flow rate and discharge power (voltage) for maximum effectiveness of a cold atmospheric plasma treatment. (Page 5, Par. [0047]) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of 
Regarding claim 2, the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, teaches the RF energy source is a monopolar electrosurgical generator. (Linhart: Page 3, Par. [0061]: Plasma may be generated by monopolar energy delivery element; the RF energy source supplying the electrosurgical energy to the monopolar energy delivery element would be a monopolar RF energy source – it is implicit that this feature be present in the combination of Canady/Slizynski/Linhart/Davalos/Keidar based on the rejection to claim 1 above.)
Regarding claim 6, the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, teaches said display comprises a touchscreen. (Slizynski: Fig. 4, Char. 408: touch sensitive screen – it is implicit that this feature be present in the Canady/Slizynski/Linhart/Davalos/Keidar combination based on the rejection to claim 1 above.)



Regarding claim 11, the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, teaches the cold atmospheric plasma settings comprise at least two of power, frequency, flow rate and time. (Keidar: Page 5, Par. [0047] – it is implicit that this feature be present in the Canady/Slizynski/Linhart/Davalos/Keidar combination based on the rejection to claim 1 above.)
Claims 3, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Canady (US 2015/0342663 A1) in view of Slizynski (US 2010/0298825 A1) in view of Linhart (US 2018/0103991 A1) in view of Davalos (US 2015/0289923 A1) in view of Keidar (US 2020/0069355 A1), as applied to claim 1 above, and further in view of Goble et al. (hereinafter “Goble”) (US 2006/0009763 A1).
Regarding claim 3-5 and 8, the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, does not explicitly teach the RF energy source, gas control device, and conversion unit are modules within an integrated cold atmospheric plasma generator, or that the processor and data storage unit are housed within said integrated atmospheric plasma generator.
Goble, in a similar field of endeavor, teaches a tissue treatment system configured to generate plasma, (Fig. 1) wherein multiple components of the system are housed within a wheeled generator housing, (Fig. 1, Char. 12: generator housing) including an energy source, (Fig. 1, Char. 10: generator) a user interface, (Fig. 1, Char. 14: user interface) a processor, (Fig. 3, Char. 210: CPU controller; Page 3, Par. [0050]) (Page 4, Par. [0061]: a gas reservoir source is inside the generator housing (12))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, to incorporate the teachings of Goble, and house the various components of the cold atmospheric plasma treatment system, including at least the RF energy source, gas control device, conversion unit, processor, and data storage unit, within a single wheeled generator housing. Doing so would make transporting the cold atmospheric plasma treatment system easier as fewer individual components need to be moved. Additionally, the generator housing (12) can be wheeled, minimizing the need to pick up and carry the components of the cold atmospheric plasma treatment system.
In this combination, by housing the different components of the plasma system within the wheeled generator housing, housing (12), and the components therein, would be considered an integrated cold plasma generator.
Regarding claim 9, the combination of Canady/Slizynski/Linhart/Davalos/Keidar/Goble, as applied to claim 3 above, does not explicitly teach said data storage is external to said integrated cold atmospheric generator.
Davalos further teaches the use of a USB flash drive as an external memory device, used to save treatment parameters. (Pages 4-5, Par. [0057])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Canady (US 2015/0342663 A1) in view of Slizynski (US 2010/0298825 A1) in view of Linhart (US 2018/0103991 A1) in view of Davalos (US 2015/0289923 A1) in view of Keidar (US 2020/0069355 A1), as applied to claim 6 above, and further in view of Eckert et al. (hereinafter “Eckert”) (US 9,826,618 B2).
Regarding claim 7, the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 6 above, does not explicitly teach said touchscreen comprises a tablet computer.
Eckert, in a similar field of endeavor, teaches a system for generating plasma, wherein the system is controlled via a mobile computing device including a tablet. (Col. 14, Lines 3-13, and Col. 17, Claim 5)
Eckert further teaches that the tablet is connected to the plasma emitting array (Fig. 20, Char. 100: array) via the tablet’s headphone jack (224) or a USB port. (Col. 14, Lines 3-8)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 6 above, to incorporate the teachings of Eckert, and configure the touchscreen graphical user interface to comprise 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Canady (US 2015/0342663 A1) in view of Slizynski (US 2010/0298825 A1) in view of Linhart (US 2018/0103991 A1) in view of Davalos (US 2015/0289923 A1) in view of Keidar (US 2020/0069355 A1), as applied to claim 1 above, and further in view of Woloszko et al. (hereinafter “Woloszko”) (US 2017/0143401 A1).
Regarding claim 10, the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, does not explicitly teach said data storage comprises memory in said processor.
		Woloszko, in a similar field of endeavor, teaches the use of a processor (Fig. 3, Char. 306: processor) containing an onboard-nonvolatile memory. (Fig. 3, Char. 308: non-volatile memory)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Canady/Slizynski/Linhart/Davalos/Keidar, as applied to claim 1 above, to incorporate the teachings of Woloszko, and configure the data storage to comprise a memory in the processor. Doing so would be a simple substitution of one processor and memory for another for the predictable result of storing treatment parameters to be used in controlling a treatment system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./
Examiner, Art Unit 3794